Title: John Adams to Abigail Adams, 17 December 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 17. 1795
          
          I went to Senate this morning with Expectations highly raised of receiving my first Letter from you: and happily was not disappointed. I began to entertain fears for your health.
          I know not how to account for it, but your Short Accounts of the Progress of Business upon the farm Serves as a Substitute for the Pleasure of Seeing it as it goes on: and every Word of it is a cordial drop. The Weather Since the 10th the date of your Letter has been as fine as it had been from the time I left you: so that I presume our People have made a good hand of it, in Spreading the Manure from the heaps. You must not forget your Wood.
          I congratulate you upon the Receipt of your Miniatures, and am

very glad you find them Likenesses: I shall have my feast in looking at them next Summer. Col. Pickering told me, he had Letters from John dated in September. He loves to read his Correspondence and contrast it with another which he cannot admire. I doubt now whether my Son will go over to England at all: but am not certain.
          The Negative put by the Senate on the Nomination of Mr Rutledge gave me pain for an old Friend, though I could not but think he deserved it. C. Justices must not go to illegal Meetings and become popular orators in favour of Sedition, nor inflame the popular discontents which are ill founded, nor propagate Disunion, Division, Contention and delusion among the People. I never thought him the greatest Man in the World, nor had any fixed Confidence in his Penetration or his Constancy or Consistency. I have also had Reason to suspect that the French had too much Influence with him to leave him perfectly neutral or impartial. The Disarrangement of his Affairs the Reports of his Eccentricities &c had not made so much Impression upon me. But all Things considered, the senate were very decided that such an Example ought to be made.
          I know you will naturally inquire whether any Notice will be taken of Mr Masons Disobedience to the order of the Senate, in his publication of the Treaty. I make no Inquiries upon such Subjects—they are not connected with any Branch of my Duty. But from accidental hints I have heard the subject is not forgotten.
          The Complexion of the House of Representatives is not so formidable as many expected and the Voice of the People from Maryland Northward is much more favourable to the Treaty than was imagined. and indeed in North Carolina, though they may not disapprove of the Votes of their senators their disposition to acquiesce in the decision of Authority, is Said to be very good.
          Gen. Jackson of Georgia has resigned and my old Friend Walton is coming in his Place. Gunn writes that he is for order and good Government.
          We are daily overlooked by our Masters in the Gallery: but there has not yet been many debates which could afford much Gratification to their Curiosity. The Debate on the Answer to the Presidents Speech has been the only one of any Consequence. The Arguments of those who were in favour of it have been very poorly reported to the Public in Gazettes. This Partiality will be one ill Effect of the Gallery. But upon the whole I hope it will do more good than harm.

I will present your Respect and Affection as you desire. My Duty to my Mother.
          I am as ever most affectionately yours
          
            J. A
          
        